UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7711



ROBERT LAMONT SUTTON,

                                              Petitioner - Appellant,

          versus


TERRY O’BRIEN; BLEDSOE,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L, Kiser, Senior
District Judge. (7:06-cv-00477-jlk)


Submitted: January 18, 2007                 Decided:   January 24, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Lamont Sutton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert Lamont Sutton, a federal prisoner,            appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2000)    petition.       We    have   reviewed    the    record   and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. Sutton v. O’Brien, No. 7:06-cv-00477-jlk (W.D.

Va. Aug. 21, 2006).           We dispense with oral argument because the

facts    and    legal   contentions     are    adequately   presented     in    the

materials      before   the    court   and     argument   would    not   aid    the

decisional process.



                                                                         AFFIRMED




                                       - 2 -